*677Proceeding pursuant to article 78 of the CPLR to annul a determination of respondent Commissioner, dated January 31, 1969, which dismissed petitioner from his position as sergeant on the Nassau County police force. Determination modified, on the law, and in the exercise of discretion, without costs, to the extent of annulling and striking out the provision therein dismissing petitioner from the Nassau Police Department and substituting, in its place, a provision that petitioner is suspended without pay from said Police Department for a period of 15 months, commencing January 31, 1969. The record in this proceeding reveals that the untoward conduct for which petitioner was dismissed from the police force was not related to his official duties. Because of this fact and other circumstances appearing in the record, we are of the opinion that the punishment of dismissal was excessive. We therefore hold that the penalty assessed against petitioner was an abuse of discretion to the extent indicated above (CPLR 7803, subd. 3). Christ, P. J., Rabin, Martuseello, Kleinfeld and Benjamin, JJ., concur.